DETAILED ACTION
Information Disclosure Statement (IDS)
The information disclosure statement submitted on December 3, 2020 has been considered by the Examiner and made of record in the application file.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 16-19, and 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Min et al., US 20210168670 A1, hereinafter “Min.”
Consider claim 1. Min discloses:
an apparatus comprising: 
(see fig. 2, fig. 10 element 1001 and paragraph [0104]: ... FIG. 10 is a diagram showing an example of a hardware configuration of the UE 200. As shown in FIG. 10, this device can be configured as a computer device including a processor 1001...) that determines whether to transmit a measurement report according to a counter for a number of the neighbor cells with a signal strength fulfilling a condition indicated by a network equipment (see paragraph [0033]: FIG. 2 is a functional block diagram of the UE 200. As shown in FIG. 2, the UE 200 includes a reception quality measuring unit 210, a cell count judging unit 220, and a measurement report transmitting unit 230; see paragraph [0035]: The cell count judging unit 220 judges number of triggering cells based on which the transmission of the Measurement Report to the radio access network 20 is to be triggered); and 
a transceiver (see fig. 2 element 230) that transmits the measurement report to the network equipment including information of the neighbor cells in response to the counter being larger than or equal to a threshold (see paragraph [0014]: ... The user equipment includes a measurement report transmitting unit (measurement report transmitting unit 230) that transmits to the radio access network the measurement report based on an entering condition for a target of the measurement report; and a cell count judging unit (cell count judging unit 220) that judges number of triggering cells (numberOfTriggeringCell) that trigger transmission of the measurement report to the radio access network...; see paragraphs [0037]: The number of the triggering cells (numberOfTriggeringCell) is determined according to whether an  [0038]: Specifically, numberOfTriggeringCell is determined based on the entering condition or the leaving condition of events A3, A4, A5, and A6 stipulated in Chapter 6.3.5 of 3GPP TS36.331... and [0040]: Event A4: Neighbour becomes better than absolute threshold). 
Consider claim 2. Min teaches claim 1 and further discloses wherein the threshold is a first pre-configured number, and the processor determines to transmit the measurement report in response to the counter being larger than or equal to the first pre-configured number before a first timer expires (see paragraph [0046]: Specifically, the InterferenceReportingProhibitTimer is activated when the Measurement Report is transmitted, when new cells equal to the number of the triggering cells (for example, two cells or more) specified in numberOfTriggeringCell are detected; see paragraphs [0055], [0079], and claim 2: The user equipment as claimed in claim 1, wherein the measurement report transmitting unit activates a timer that measures the predetermined time period at the transmission timing of the measurement report that is transmitted when the number of the neighbor cells that fulfill the entering condition becomes equal to or more than the number of the triggering cells).
Consider claim 3. Min teaches claim 2 and further discloses wherein the processor starts both the first timer and the counter for each of the neighbor cells with the signal strength fulfilling the condition (see paragraph see fig. 8, paragraphs [0055], [0081], and claim 2).
claim 4. Min teaches claim 3 and further discloses wherein the processor, in response to the counter for one of the neighbor cells being larger than or equal to the first pre-configured number before the first timer for the one of the neighbor cells expires, discards both the first timer and the counter for other neighbor cells (see paragraph see fig. 8, paragraphs [0055], [0081], and claim 2).
	Claim 16 claims a method to be performed by the apparatus of claim 1; therefore, similar rejection rationale applies.
Consider claim 17. Min teaches claim 16 and further discloses wherein the threshold is a first pre-configured number, and the processor determines to transmit the measurement report in response to the counter being larger than or equal to the first pre-configured number before a first timer expires (see paragraph [0046]: Specifically, the InterferenceReportingProhibitTimer is activated when the Measurement Report is transmitted, when new cells equal to the number of the triggering cells (for example, two cells or more) specified in numberOfTriggeringCell are detected; see paragraphs [0055], [0079], and claim 2: The user equipment as claimed in claim 1, wherein the measurement report transmitting unit activates a timer that measures the predetermined time period at the transmission timing of the measurement report that is transmitted when the number of the neighbor cells that fulfill the entering condition becomes equal to or more than the number of the triggering cells).
Consider claim 18. Min teaches claim 17 and further discloses starting both the first timer and the counter for each of the neighbor cells with the signal strength fulfilling the condition (see paragraph see fig. 8, paragraphs [0055], [0081], and claim 2).
claim 19. Min teaches claim 18 and further discloses wherein in response to the counter for one of the neighbor cells being larger than or equal to the first pre-configured number before the first timer for the one of the neighbor cells expires, discarding both the first timer and the counter for other neighbor cells (see paragraph see fig. 8, paragraphs [0055], [0081], and claim 2).
	Claim 31 claims the receiving aspect of the apparatus of claim 1; therefore, similar rejection rationale applies.
Allowable Subject Matter
Claims 5-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
	Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., controlled measurement report in cellular communication systems. 
US 11102668 B2		US 20210168725 A1	US 20210168670 A1
US 20200396654 A1	US 20200383029 A1	US 20200260307 A1
US 20200205062 A1	US 20200187033 A1	US 20200154326 A1
US 20200033849 A1	US 20180332492 A1	US 20170127330 A1
US 20170064576 A1	US 20150271713 A1	US 20120015657 A1
US 8060153 B2	
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:

P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.     
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.


/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
February 23, 2022